Citation Nr: 1728224	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel






INTRODUCTION

The appellant had active duty for training (ACDUTRA) in the Army National Guard from October 1977 to May 1978, with additional ACDUTRA and inactive duty for training (INACDUTRA) periods until June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In February 2015, the Board denied the claim for entitlement to nonservice-connected pension in addition to remanding the claim for entitlement to service connection for a left eye disability.  The appellant appealed the pension issue to the United States Court of Appeals for Veterans Claims (Court), who affirmed the Board's decision.  The issue of entitlement to pension has been finally addressed. 

However, for reasons discussed below, the mandates of the February 2015 remand order with respect to the claim for service connection for an eye disability were not given substantial compliance.  The Board must again remand the claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2015, the Board remanded the claim so that a comprehensive ophthalmology examination could be afforded.  The returned opinion, dated in May 2016 and conducted by an optometrist, is not adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A remedial examination is necessary.  



Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a comprehensive VA ophthalmology examination for the purposes of determining the etiology of any currently present left eye disability.  

An ophthalmologist should conduct this examination (while the Board does not question the qualifications of Doctors of Optometry, the scope of the appellant's pathology involves significant and potentially complicated disease manifestations which may require eventual surgical intervention, and thus, need specialist physician care).  The opthalmologist must respond to the following: 

Did any current left eye pathology, to include cataracts, glaucoma, and sclera scarring/burn residuals, had causal origins with a trauma experienced to the eye during ACDUTRA/INACDUTRA?  

The examiner should note the 2016 VA optometry assessment regarding the "primary" nature of the glaucoma, and should expressly opine as to if, even only in part, there is also a traumatic contributing factor to the disease process.  Even if "secondary" in nature to the overall presentation, the examiner should explain the etiology of the entirety of the disability picture.  In this regard, the fact that the glaucoma is more severe in the left eye than the right (the latter of which did not incur a trauma) should be addressed.  

The examiner should note the 2016 optometry assessment with respect to the cataract etiology.  There is no rationale associated with the conclusion that it "appeared" age-related, and the optometrist did not discuss why, in his view, traumatic cataracts, even if only part of the disability picture, were not present.  This conclusory opinion must be expressly remedied.  

The examiner should note that the 1985 treatment record noted burns to the sclera, and even if only minimal in disability, should opine as to if residual scarring is associated with these burns.  The 2016 optometrist described, in a cursory manner, no scarring being present; however, no discussion as to the resolution of the historically-noted sclera impairment was offered.  

THE EXAMINER IS ADVISED that the law requires medical opinions must be both fully informed and explained. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THAT THE EXAMINER HAS EXPERTISE IN THE SUBJECT MATTER IS NOT ADEQUATE TO FIND THAT THE EXAMINATION IS SUFFICIENT. 


2.  Following the conducting of the remedial examination, re-adjudicate the claim for service connection.  Should the claim remain denied, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




